Name: Commission Implementing Decision (EU) 2015/2433 of 18 December 2015 amending Implementing Decision 2014/709/EU as regards the animal health control measures relating to African swine fever in certain Member States (notified under document C(2015) 9168) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  Europe;  agricultural policy;  agricultural activity
 Date Published: 2015-12-22

 22.12.2015 EN Official Journal of the European Union L 334/46 COMMISSION IMPLEMENTING DECISION (EU) 2015/2433 of 18 December 2015 amending Implementing Decision 2014/709/EU as regards the animal health control measures relating to African swine fever in certain Member States (notified under document C(2015) 9168) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Implementing Decision 2014/709/EU (4) lays down animal health control measures in relation to African swine fever in the Member States or areas thereof listed in the Annex thereto (the concerned Member States). Those measures include prohibitions on the dispatch of live pigs, porcine semen, ova and embryo, pig meat, pig meat preparations, pig meat products and any other products containing pig meat, as well as consignments of animal by-products from porcine animals, from certain areas of the concerned Member States (the commodities). That Annex demarcates and lists those areas to take account of the level of risk based on the epidemiological situation in the concerned Member States. (2) In order to adapt the animal health control measures laid down in Implementing Decision 2014/709/EU to the evolution of the epidemiological situation in the different areas of the Member States concerned, and to take account of the different risk levels depending on the type of commodities, it is appropriate to provide for certain derogations for certain types of commodities originating from the areas listed in the different Parts of the Annex to that Implementing Decision. Those derogations should also be in line with the risk mitigation measures for importation as regards African swine fever indicated in the Terrestrial Animal Health Code of the World Organisation for Animal Health (5). The additional safeguard measures and animal health requirements applicable, in case such derogations are granted, should also be described in that Implementing Decision. (3) The prohibition on the dispatch of live pigs from the areas listed in Part III of the Annex to Implementing Decision 2014/709/EU is particularly stringent and may therefore lead to logistic and animal welfare problems where the slaughtering of pigs in the respective areas is not possible, in particular due to the absence of an appropriate slaughterhouse or limitations in slaughtering capacity within the relevant areas listed in Part III of that Annex either within the same Member State or in the territory of another Member State listed in the Annex. (4) The movement of live pigs for immediate slaughter poses less risk than other types of movements of live pigs provided that risk mitigation measures are in place. It is therefore appropriate that when the circumstances described in recital 3 occur, the Member States concerned may exceptionally grant derogations for the dispatch of live pigs from the areas listed in Part III of the Annex for immediate slaughter to a slaughterhouse located outside that area in the same Member State or in the territory of another Member State listed in the Annex provided that risk mitigating measures are met in order not to jeopardise disease control. (5) In terms of the risk of the spread of African swine fever, movements of different porcine commodities pose different levels of risk. As a general rule, the movement of porcine semen from restricted areas poses significant risks in terms of exposure and consequences. However, the application of additional risk mitigating measures, such as testing and increased biosecurity, can allow for derogations for semen collected in the areas listed in Parts II and III of the Annex to Implementing Decision 2014/709/EU. Article 9 of that Implementing Decision should therefore be amended. (6) The derogations for the dispatch of certain live pigs from the areas listed in Parts II and III of the Annex to Implementing Decision 2014/709/EU to other areas listed in Part II or III of that Annex of another Member State with a similar disease status are justified provided that specific risk mitigating measures are applied. The flexibility provided by these new measures is important in order to ensure proper implementation of the measures in a medium and long term perspective. This requires the establishment of a safe channelling procedure under the strict control of the competent authorities of the Member State of transit and destination. Articles 3 and 4 of that Implementing Decision should therefore be amended. (7) As an additional risk mitigating measure, a channelling procedure should be in place in order to isolate animals coming from areas with a higher risk for African swine fever. It is therefore necessary to clarify and specify the procedures for the dispatch, transit and delivery of live pigs. (8) The derogations provided for in Implementing Decision 2014/709/EU for the dispatch of live pigs and semen between areas with a comparable risk for African swine fever should only be applied when approved by the competent authorities of the Member States of transit and destination, prior to such movement. (9) Council Directive 64/432/EEC (6) provides that health certificates are to accompany the movements of live animals. Where derogations from the prohibition on the dispatch of live pigs from the areas listed in the Annex to Implementing Decision 2014/709/EU are applied to live pigs intended for intra-Union trade, those health certificates should include a reference to that Implementing Decision so as to ensure that adequate and accurate health information is provided in the relevant certificates. (10) The period of application of the animal health control measures provided for in Implementing Decision 2014/709/EU should take account of the epidemiology of African swine fever and the conditions required to regain disease-free status for African swine fever in accordance with the Terrestrial Animal Health Code of the World Organisation for Animal Health. Therefore, the period of application of Implementing Decision 2014/709/EU should be extended until 31 December 2019. (11) Several cases of African swine fever in wild boar in Estonia and Latvia are located in the areas listed in Parts II and III of the Annex to Implementing Decision 2014/709/EU. These cases are located in close proximity to the areas listed in Part I of that Annex. (12) African swine fever has never been reported in the most Northern areas in Poland currently listed in Part II of the Annex to Implementing Decision 2014/709/EU. (13) The evolution of the current epidemiological situation in the Union as regards African swine fever should be considered in the assessment of the risk represented by the animal health situation as regards that disease in Estonia, Latvia and Poland. In order to focus animal health control measures and to prevent the further spread of African swine fever, as well as to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade by third countries, the Union list of areas subject to the animal health control measures set out in Parts I and II of the Annex to Implementing Decision 2014/709/EU should be amended to take into account the current animal health situation as regards that disease in those three Member States. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2014/709/EU is amended as follows: (1) Article 3 is amended as follows: (a) the introductory phrase is replaced by the following: By way of derogation from the prohibition provided for in point (a) of Article 2, the Member States concerned may authorise the dispatch of live pigs from a holding located in the areas listed in Part II of the Annex to other areas in the territory of the same Member State or to areas listed in Part II or III of the Annex of another Member State provided that:; (b) the following point 4 is added: 4. For live pigs dispatched to areas listed in Part II or III of the Annex of another Member State, the following additional requirements shall apply: (a) the pigs comply with any other appropriate animal health guarantees based on a positive outcome of a risk assessment of measures against the spread of African swine fever required by the competent authority of the Member State of the place of origin and approved by the competent authority of the Member State of the place of transit and the competent authority of the Member State of destination, prior to the movement of such animals; (b) the Member State of origin immediately informs the Commission and the other Member States of the animal health guarantees and the approval by the competent authorities referred to in point (a); (c) a channelling procedure in accordance with Article 16a is set up, under the control of the competent authorities of the Member States of origin, transit and destination, in order to ensure that the animals, moved in accordance with the additional requirements provided for in point (a) are transported in a safe manner and are not subsequently moved to another Member State. (d) For live pigs that comply with the additional requirements of point 4 of this Article, the following additional wording shall be added to the corresponding health certificate for swine referred to in Article 5(1) of Directive 64/432/EEC: Pigs in compliance with Article 3 of Commission Implementing Decision 2014/709/EU. ; (2) the following Article 3a is inserted: Article 3a Derogation from the prohibition on the dispatch of live pigs from the areas listed in Part III of the Annex By way of derogation from the prohibition provided for in point (a) of Article 2, the Member States concerned may authorise the dispatch of live pigs from the areas listed in Part III of the Annex to other areas listed in Parts II in the territory of the same Member State or to areas listed in Part II or III of the Annex of another Member State, provided that: 1. the pigs are from a holding with an appropriate level of biosecurity approved by the competent authority, the holding is under the supervision of the competent authority, and the pigs comply with the requirements laid down in point 1 of Article 3 and in either point 2 or point 3 of Article 3; 2. the pigs are located in the centre of an area of at least three km radius in which all animals in the holdings comply with the requirements laid down in point 1 of Article 3 and in either point 2 or point 3 of Article 3; 3. the competent authority of the holding of dispatch must inform in due time the competent authority of the holding of destination of the intention to send the pigs and the competent authority of the holding of destination must notify the competent authority of the holding of dispatch of the arrival of the pigs; 4. the transport of the pigs within and through areas outside of the areas listed in Part III of the Annex must be carried out along predefined transport routes and the vehicles used for transporting the pigs must be cleaned, if necessary disinsectised and disinfected as soon as possible after unloading; 5. for live pigs dispatched to areas listed in Part II or III of the Annex of another Member State, the following additional requirements shall apply: (a) the pigs comply with any other appropriate animal health guarantees based on a positive outcome of a risk assessment of measures against the spread of African swine fever required by the competent authority of the Member State of origin and approved by the competent authority of the Member State of the place of transit and the competent authority of the Member State of destination, prior to the movement of such animals; (b) the Member State of the place of origin immediately informs the Commission and the other Member States of the animal health guarantees and the approval by the competent authorities referred to in the point (a) and authorises a list of holdings that comply with animal health guarantees; (c) a channelling procedure in accordance with Article 16a is set up, under the control of the competent authorities of the Member States of origin, transit and destination, in order to ensure that the animals, moved in accordance with the additional requirements provided for in point (a), are transported in a safe manner and are not subsequently moved to another Member State; (d) for the live pigs that comply with all conditions of this Article, the following additional wording shall be added to the corresponding health certificate for swine referred to in Article 5(1) of Directive 64/432/EEC: Pigs in compliance with Article 3a of Commission Implementing Decision 2014/709/EU. ; (3) Article 4 is amended as follows: (a) the introductory phrase is replaced by the following: By way of derogation from the prohibitions provided for in points (a) and (c) of Article 2, the Member States concerned may authorise the dispatch for immediate slaughter of live pigs from the areas listed in Part III of the Annex to other areas in the territory of the same Member State or to areas listed in Part II or III of the Annex of another Member State in case there are logistic limitations in the slaughter capacity of the slaughterhouses approved by the competent authority in accordance with Article 12 located in the areas listed in Part III of the Annex, provided that:; (b) the following point 10 is added: 10. for live pigs dispatched to areas listed in Part II or III of the Annex of another Member State, the following additional requirements shall apply: (a) the pigs comply with any other appropriate animal health guarantees based on a positive outcome of a risk assessment of measures against the spread of African swine fever required by the competent authority of the Member State of the place of origin and approved by the competent authority of the Member State of transit and the competent authority of the Member State of destination, prior to the movement of such animals; (b) the Member State of the place of origin shall immediately inform the Commission and the other Member States of the animal health guarantees and the approval by the competent authorities referred to in point (a) and authorises a list of holdings complying with animal health guarantees; (c) a channelling procedure in accordance with Article 16a is set up, under the control of the competent authorities of the Member States of origin, transit and destination, in order to ensure that the animals, moved in accordance with the additional requirements provided for in point (a), are transported in a safe manner and are not subsequently moved to another Member State; (d) for live pigs that comply with all conditions of this Article, the following additional wording shall be added to the corresponding health certificate for swine referred to in Article 5(1) of Directive 64/432/EEC: Pigs in compliance with Article 4 of Commission Implementing Decision 2014/709/EU. ; (4) in Article 8, the introductory phrase of paragraph 1 is replaced by the following: 1. Without prejudice to Article 3, Article 3a and Article 4, the Member States concerned shall ensure that live pigs are not dispatched from their territory to other Member States and third countries, except where those live pigs come from:; (5) Article 9 is replaced by the following: Article 9 Prohibition on the dispatch to other Member States and third countries of consignments of porcine semen and ova and embryos collected from pigs from the areas listed in the Annex 1. The Member State concerned shall ensure that no consignments of the following commodities are dispatched from their territory to other Member States and third countries: (a) porcine semen, unless the semen was collected from donor boars kept at semen collection centre approved in accordance with Article 3(a) of Council Directive 90/429/EEC (7) and located outside the areas listed in Parts II, III and IV of the Annex to this Decision; (b) porcine ova and embryos, unless the ova and embryos originate from donor females of the porcine species kept in holdings which comply with Article 8(2) and are situated outside the areas listed in Parts II, III and IV of the Annex and the embryos are in vivo derived embryos conceived as a result of artificial insemination or in vitro produced embryos conceived as a result of fertilisation with semen complying with the conditions laid down in point (a) of this paragraph. 2. By way of derogation from the prohibitions provided for in paragraph 1(a) of this Article and point (b) of Article 2, the Member States concerned may authorise the dispatch of consignments of porcine semen, if the semen was collected from donor boars kept at a semen collection centre approved in accordance with Article 3(a) of Directive 90/429/EEC, applying all biosecurity rules relevant for African swine fever and located in the areas listed in Parts II and III of the Annex to this Decision to areas listed in Part II or III of the Annex of the same Member State or another Member State provided that: (a) the consignments of porcine semen comply with any other appropriate animal health guarantees based on a positive outcome of a risk assessment of measures against the spread of African swine fever required by the competent authority of the Member State of origin and approved by the competent authority of the Member State of destination, prior to the dispatch of the consignment of semen; (b) the Member State of origin immediately informs the Commission and the other Member States of the animal health guarantees referred to in the point (a); (c) the donor boars comply with the requirements laid down in point 1 of Article 3 and in either point 2 or point 3 of Article 3; (d) the donor boars were subjected to an individual agent identification test performed within 5 days prior to the date of collection of the semen to be dispatched, with negative results and a copy of test results is attached to the animal health certificate accompanying the consignment of the semen; (e) the following additional attestation shall be added to the corresponding animal health certificates referred to in Article 6(1) of Directive 90/429/EEC: Porcine semen in compliance with Article 9 of Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU.  (7) Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra- Community trade in and imports of semen of domestic animals of the porcine species (OJ L 224, 18.8.1990, p. 62).;" (6) the following Article 16a is inserted: Article 16a Channelling procedure The competent authority shall ensure that the channelling procedure complies with the following requirements: 1. each truck and other vehicles that are used for the transport of live pigs have been: (a) individually registered by the competent authority of the Member State of dispatch for the purpose of the transport of live pigs using the channelling procedure; (b) sealed by the official veterinarian after loading; only the official from the competent authority may break the seal and replace it with a new one; each loading or replacement of seals must be notified to the competent authority; 2. the transport takes place: (a) directly, without stopping; (b) taking the route that has been authorised by the competent authority; 3. the official veterinarian responsible for the holding of destination must confirm each arrival to the competent authority of origin; 4. after unloading of the live pigs the truck or vehicle and any other equipment which have been used in the transport of these pigs, are cleaned and disinfected in their entirety within the closed area of the place of destination under the supervision of the official veterinarian. Article 12(a) of Directive 2002/60/EC shall apply; 5. before the first dispatch from areas listed in Part III of the Annex takes place, the competent authority of origin shall ensure that the necessary arrangements are in place with the relevant authorities within the meaning of point (c) of Annex VI to Directive 2002/60/EC in order to ensure that the emergency plan, the chain of command and full cooperation of services in case of accidents during the transport, a major breakdown of the truck or other vehicle or any fraudulent action of the operator. The operators of the trucks shall immediately notify the competent authority of any accident or major breakdown of the truck or the vehicle.; (7) in Article 21, the date 31 December 2018 is replaced by the date 31 December 2019; (8) the Annex is replaced by the text in the Annex to this Decision. Article 2 Addressees This Decision is addressed to the Member States. Done at Brussels, 18 December 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). (5) Terrestrial Animal Health Code of the World Organisation for Animal Health (http://www.oie.int/international-standard-setting/terrestrial-code/access-online/). (6) Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (OJ 121, 29.7.1964, p. 1977/64). ANNEX ANNEX PART I 1. Estonia The following areas in Estonia:  the linn of Keila,  the linn of Kunda,  the linn of Loksa,  the linn of Maardu,  the linn of Mustvee,  the linn of PÃ ¤rnu,  the linn of Saue,  the linn of Tallinn,  the maakond of LÃ ¤Ã ¤nemaa,  the part of the vald of Kuusalu located to the North of road 1 (E20),  the vald of Are,  the vald of Audru,  the vald of Halinga,  the vald of Haljala,  the vald of Harku,  the vald of JÃ µelÃ ¤htme,  the vald of Keila,  the vald of Kernu,  the vald of Kiili,  the vald of Koonga,  the vald of Lavassaare,  the vald of Nissi,  the vald of Padise,  the vald of Paikuse,  the vald of Raasiku,  the vald of Rae,  the vald of RÃ ¤gavere,  the vald of Saku,  the vald of Saue,  the vald of Sauga,  the vald of Sindi,  the vald of SÃ µmeru,  the vald of Tootsi,  the vald of Tori,  the vald of TÃ µstamaa,  the vald of Varbla,  the vald of Vasalemma,  the vald of Vihula,  the vald of Viimsi,  the vald of Viru-Nigula. 2. Latvia The following areas in Latvia:  in the novads of Ogres, the pagasti of SuntaÃ ¾u and Ogresgala,  the novads of ÃdaÃ ¾u,  the novads of Amatas,  the novads of Carnikavas,  the novads of Garkalnes,  the novads of IkÃ ¡Ã ·iles,  the novads of InÃ ukalna,  the novads of Jaunjelgavas,  the novads of Ã ¶eguma,  the novads of LÃ «gatnes,  the novads of MÃ lpils,  the novads of Neretas,  the novads of RopaÃ ¾u,  the novads of Salas,  the novads of Siguldas,  the novads of Vecumnieku,  the novads of ViesÃ «tes. 3. Lithuania The following areas in Lithuania:  in the rajono savivaldybÃ  of Jurbarkas, the seniÃ «nija of RaudonÃ s, Veliuonos, SeredÃ ¾iaus and JuodaiÃ iÃ ³,  in the rajono savivaldybÃ  of Pakruojis, the seniÃ «nija of KlovainiÃ ³, Rozalimo and Pakruojo,  in the rajono savivaldybÃ  of PaneveÃ ¾ys, the seniÃ «nija of Krekenavos, UpytÃ s, NaujamiesÃ io and SmilgiÃ ³,  in the rajono savivaldybÃ  of Raseiniai, the seniÃ «nija of Ariogalos, Ariogalos miestas, Betygalos, PagojukÃ ³ and Ã iluvos,  in the rajono savivaldybÃ  of Ã akiai, the seniÃ «nija of PlokÃ ¡Ã iÃ ³, KriÃ «kÃ ³, LekÃ Ã iÃ ³, LukÃ ¡iÃ ³, GriÃ ¡kabÃ «dÃ ¾io, BarzdÃ ³, Ã ½virgÃ ¾daiÃ iÃ ³, SintautÃ ³, Kudirkos NaumiesÃ io, SlavikÃ ³, Ã akiÃ ³,  the rajono savivaldybÃ  of Pasvalys,  the rajono savivaldybÃ  of VilkaviÃ ¡kis,  the rajono savivaldybÃ  of RadviliÃ ¡kis,  the savivaldybÃ  of Kalvarija,  the savivaldybÃ  of KazlÃ ³ RÃ «da,  the savivaldybÃ  of MarijampolÃ . 4. Poland The following areas in Poland: In the wojewÃ ³dztwo podlaskie:  the gminy of AugustÃ ³w with the city of AugustÃ ³w, Nowinka, PÃ aska, Sztabin and BargÃ Ã ³w KoÃ cielny in the powiat augustowski,  the gminy of Choroszcz, Juchnowiec KoÃ cielny, SuraÃ ¼, TuroÃ Ã  KoÃ cielna, Tykocin, Ã apy, PoÃ wiÃtne, Zawady, Dobrzyniewo DuÃ ¼e and part of ZabÃ udÃ ³w (the South-West part of the gmina delimitated by the line created by road number 19 and prolonged by road number 685) in the powiat biaÃ ostocki,  the gminy of CzyÃ ¼e, HajnÃ ³wka with the city of HajnÃ ³wka, Dubicze Cerkiewne, Kleszczele and Czeremcha in the powiat hajnowski,  the gminy of Grodzisk, Dziadkowice and Milejczyce in the powiat siemiatycki,  the gminy of Kobylin-Borzymy, Kulesze KoÃ cielne, SokoÃ y, Wysokie Mazowieckie with the city of Wysokie Mazowieckie, Nowe Piekuty, Szepietowo, Klukowo and Ciechanowiec in the powiat wysokomazowiecki,  the powiat sejneÃ ski,  the gminy of Rutka-Tartak, Szypliszki, SuwaÃ ki, Raczki in the powiat suwalski,  the gminy of Rutki in the powiat zambrowski,  the gminy of Suchowola and Korycin in the powiat sokÃ ³lski,  the powiat bielski,  the powiat M. BiaÃ ystok,  the powiat M. SuwaÃ ki,  the powiat moniecki. PART II 1. Estonia The following areas in Estonia:  the linn of Kallaste,  the linn of Rakvere,  the linn of Tartu,  the linn of VÃ ¤ndra,  the linn of Viljandi,  the maakond of IDA-Virumaa,  the maakond of PÃ µlvamaa,  the maakond of Raplamaa,  the part of the vald of Kuusalu located to the South of road 1 (E20),  the part of the vald of Palamuse located to the East of the Tallinn-Tartu railway,  the part of the vald of PÃ ¤rsti located to the West of road 24126,  the part of the vald of Suure-Jaani located to the West of road 49,  the part of the vald of Tabivere located to the East of the Tallinn-Tartu railway,  the part of the vald of Tamsalu located to the North-East of the Tallinn-Tartu railway,  the part of the vald of Tartu located to the East of the Tallinn-Tartu railway,  the part of the vald of Viiratsi located to the West of the line defined by the Western part of road 92 until the junction to road 155, then road 155 until the junction to road 24156, then road 24156 until it crosses Verilaske river, then the Verilaske river until it reaches the southern border of the vald,  the vald of Abja,  the vald of Aegviidu,  the vald of Alatskivi,  the vald of Anija,  the vald of HÃ ¤Ã ¤demeeste,  the vald of Haaslava,  the vald of Halliste,  the vald of Kadrina,  the vald of Kambja,  the vald of Karksi,  the vald of KasepÃ ¤Ã ¤,  the vald of KÃ µpu,  the vald of Kose,  the vald of KÃ µue,  the vald of Laekvere,  the vald of Luunja,  the vald of MÃ ¤ksa,  the vald of Meeksi,  the vald of Pala,  the vald of PeipsiÃ ¤Ã ¤re,  the vald of Piirissaare,  the vald of Rakvere,  the vald of Saarde,  the vald of Saare,  the vald of Surju,  the vald of Tahkuranna,  the vald of Tapa,  the vald of VÃ ¤ndra,  the vald of Vara,  the vald of Vinni,  the vald of VÃ µnnu. 2. Latvia The following areas in Latvia:  the novads of Krimuldas,  in the novads of LimbaÃ ¾u, the pagasti of Skultes, VidridÃ ¾u, LimbaÃ ¾u and Umurgas,  in the novads of Ogres, the pagasti of Krapes, Ã ¶eipenes, Lauberes, Madlienas, Mazozolu, MenÃ £eles and Taurupes,  the novads of PriekuÃ ¼u,  in the novads of SalacgrÃ «vas, the pagasts of Liepupes,  the novads of Aizkraukles,  the novads of AknÃ «stes,  the novads of AlÃ «ksnes,  the novads of Apes,  the novads of Baltinavas,  the novads of Balvi,  the novads of CÃ su,  the novads of Cesvaines,  the novads of Ã rgÃ ¼u,  the novads of Gulbenes,  the novads of IlÃ «kstes,  the novads of Jaunpiebalgas,  the novads of JÃ kabpils,  the novads of KocÃ nu,  the novads of Kokneses,  the novads of Krustpils,  the novads of LielvÃ rdes,  the novads of LÃ «vÃ nu,  the novads of LubÃ nas,  the novads of Madonas,  the novads of PÃ rgaujas,  the novads of PÃ ¼aviÃ u,  the novads of Raunas,  the novads of RugÃ ju,  the novads of Saulkrastu,  the novads of SÃ jas,  the novads of SkrÃ «veru,  the novads of Smiltenes,  the novads of VarakÃ ¼Ã nu,  the novads of Vecpiebalgas,  the novads of ViÃ ¼akas,  the republikas pilsÃ ta of JÃ kabpils,  the republikas pilsÃ ta of Valmiera. 3. Lithuania The following areas in Lithuania:  in the rajono savivaldybÃ  of AnykÃ ¡Ã iai, the seniÃ «nija of AndrioniÃ ¡kis, AnykÃ ¡Ã iai, Debeikiai, Kavarskas, Kurkliai, Skiemonys, Traupis, TroÃ ¡kÃ «nai, and the part of SvÃ dasai located south to road No 118,  in the rajono savivaldybÃ  of Jonava the seniÃ «nija of Ã ilÃ ³, BukoniÃ ³ and, in the Ã ½eimiÃ ³ seniÃ «nija, the kaimas of BiliuÃ ¡kiai, DrobiÃ ¡kiai, Normainiai II, NormainÃ liai, JuÃ ¡konys, Pauliukai, MitÃ niÃ ¡kiai, Zofijauka, Naujokai,  in the rajono savivaldybÃ  of KaiÃ ¡iadorys, the seniÃ «nija of,KaiÃ ¡iadoriÃ ³ apylinkÃ s, Kruonio, NemaitoniÃ ³, PaparÃ iÃ ³, Ã ½Ã sliÃ ³, Ã ½ieÃ ¾mariÃ ³, Ã ½ieÃ ¾mariÃ ³ apylinkÃ s and the part of the seniÃ «nija of RumÃ ¡iÃ ¡kiÃ ³ located south to the road N. A1,  in the rajono savivaldybÃ  of Kaunas, the seniÃ «nija of Akademijos, AlÃ ¡Ã nÃ ³, BabtÃ ³, Batniavos, Ã ekiÃ ¡kÃ s, Domeikavos, EÃ ¾erÃ lio, Garliavos, Garliavos apylinkiÃ ³, KaÃ erginÃ s, Kulautuvos, Linksmakalnio, Raudondvario, RingaudÃ ³, RokÃ ³, SamylÃ ³, Taurakiemio, UÃ ¾liedÃ ¾iÃ ³, Vilkijos, Vilkijos apylinkiÃ ³ and ZapyÃ ¡kio,  in the rajono savivaldybÃ  of KÃ dainiai, the seniÃ «nija of JosvainiÃ ³, Pernaravos, KrakiÃ ³, Dotnuvos, GudÃ ¾iÃ «nÃ ³, SurviliÃ ¡kio, VilainiÃ ³, Truskavos, Ã Ã tos, KÃ dainiÃ ³ miesto,  in the rajono savivaldybÃ  of PanevÃ Ã ¾ys the seniÃ «nija of KarsakiÃ ¡kio, MieÃ ¾iÃ ¡kiÃ ³, PaÃ ¯strio, PanevÃ Ã ¾io, Ramygalos, Raguvos, VadokliÃ ³ and VelÃ ¾io,  in the rajono savivaldybÃ  of Ã alÃ ininkai, the seniÃ «nija of JaÃ ¡iÃ «nÃ ³, TurgeliÃ ³, AkmenynÃ s, Ã alÃ ininkÃ ³, GerviÃ ¡kiÃ ³, ButrimoniÃ ³, EiÃ ¡iÃ ¡kiÃ ³, PoÃ ¡koniÃ ³, DieveniÃ ¡kiÃ ³,  in the rajono savivaldybÃ  of VarÃ na, the seniÃ «nija of Kaniavos, MarcinkoniÃ ³, MerkinÃ s,  the miesto savivaldybÃ  of Alytus,  the miesto savivaldybÃ  of KaiÃ ¡iadorys,  the miesto savivaldybÃ  of Kaunas,  the miesto savivaldybÃ  of PanevÃ Ã ¾ys,  the miesto savivaldybÃ  of Vilnius,  the rajono savivaldybÃ  of Alytus,  the rajono savivaldybÃ  of BirÃ ¾ai,  the rajono savivaldybÃ  of Druskininkai,  the rajono savivaldybÃ  of Lazdijai,  the rajono savivaldybÃ  of Prienai,  the rajono savivaldybÃ  of Ã irvintos,  the rajono savivaldybÃ  of UkmergÃ ,  the rajono savivaldybÃ  of Vilnius,  the savivaldybÃ  of BirÃ ¡tonas,  the savivaldybÃ  of ElektrÃ nai. 4. Poland The following areas in Poland: In podlaskie wojewÃ ³dztwo:  the gminy of Czarna BiaÃ ostocka, SupraÃ l, WasilkÃ ³w and part of ZabÃ udÃ ³w (the North-East part of the gmina delimitated by the line created by road number 19 and prolonged by road number 685) in the powiat biaÃ ostocki,  the gminy of DÃ browa BiaÃ ostocka, JanÃ ³w, Nowy DwÃ ³r and Sidra in the powiat sokÃ ³lski,  the gminy of Lipsk in the powiat augustowski,  the gminy of Narew, Narewka and BiaÃ owieÃ ¼a in the powiat hajnowski. PART III 1. Estonia The following areas in Estonia:  the linn of Elva,  the linn of JÃ µgeva,  the linn of PÃ µltsamaa,  the linn of VÃ µhma,  the maakond of JÃ ¤rvamaa,  the maakond of Valgamaa,  the maakond of VÃ µrumaa,  the part of the vald of Palamuse located to the West of the Tallinn-Tartu railway,  the part of the vald of PÃ ¤rsti located to the East of road 24126,  the part of the vald of Suure-Jaani located to the East of road 49,  the part of the vald of Tabivere located to the West of the Tallinn-Tartu railway,  the part of the vald of Tamsalu located to the South-West of the Tallinn-Tartu railway,  the part of the vald of Tartu located to the West of the Tallinn-Tartu railway,  the part of the vald of Viiratsi located to the East of the line defined by the Western part of road 92 until the junction to road 155, then road 155 until the junction to road 24156, then road 24156 until it crosses Verilaske river, then the Verilaske river until it reaches the southern border of the vald,  the vald of JÃ µgeva,  the vald of Kolga-Jaani,  the vald of Konguta,  the vald of KÃ µo,  the vald of Laeva,  the vald of NÃ µo,  the vald of Paistu,  the vald of Pajusi,  the vald of PÃ µltsamaa,  the vald of Puhja,  the vald of Puurmani,  the vald of Rakke,  the vald of Rannu,  the vald of RÃ µngu,  the vald of Saarepeedi,  the vald of TÃ ¤htvere,  the vald of Tarvastu,  the vald of Torma,  the vald of Ã lenurme,  the vald of VÃ ¤ike-Maarja. 2. Latvia The following areas in Latvia:  in the novads of LimbaÃ ¾u, the pagasti of ViÃ ¼Ã ·enes, PÃ les and Katvaru,  in the novads of SalacgrÃ «vas, the pagasti of AinaÃ ¾u and SalacgrÃ «vas,  the novads of Aglonas,  the novads of Alojas,  the novads of BeverÃ «inas,  the novads of Burtnieku,  the novads of Ciblas,  the novads of Dagdas,  the novads of Daugavpils,  the novads of KÃ rsavas,  the novads of KrÃ slavas,  the novads of Ludzas,  the novads of Mazsalacas,  the novads of NaukÃ ¡Ã nu,  the novads of PreiÃ ¼u,  the novads of RÃ zeknes,  the novads of RiebiÃ u,  the novads of RÃ «jienas,  the novads of StrenÃ u,  the novads of Valkas,  the novads of VÃ rkavas,  the novads of ViÃ ¼Ã nu,  the novads of Zilupes,  the republikas pilsÃ ta of Daugavpils,  the republikas pilsÃ ta of RÃ zekne. 3. Lithuania The following areas in Lithuania:  in the rajono savivaldybÃ  of AnykÃ ¡Ã iai, the seniÃ «nija of VieÃ ¡intos and the part of the seniÃ «nija of SvÃ dasai located north to road No 118,  in the rajono savivaldybÃ  of Jonava the seniÃ «nija of UpninkÃ ³, Ruklos, DumsiÃ ³, UÃ ¾usaliÃ ³, Kulvos and, in the seniÃ «nija of Ã ½eimiai, the kaimas Akliai, Akmeniai, BarsukinÃ , BlauzdÃ ¾iai, Gireliai, JagÃ lava, Juljanava, Kuigaliai, Liepkalniai, MartyniÃ ¡kiai, MilaÃ ¡iÃ ¡kiai, Mimaliai, Naujasodis, Normainiai I, Paduobiai, Palankesiai, PamelnytÃ lÃ , PÃ dÃ ¾iai, SkrynÃ s, Svalkeniai, Terespolis, VarpÃ nai, Ã ½eimiÃ ³ gst., Ã ½ieveliÃ ¡kiai and Ã ½eimiÃ ³ miestelis,  in the rajono savivaldybÃ  of KaiÃ ¡iadorys, the seniÃ «nija of PalomenÃ s, PravieniÃ ¡kiÃ ³ and the part of the seniÃ «nija of RumÃ ¡iÃ ¡kiÃ ³ located north of the road N. A1,  in the rajono savivaldybÃ  of Kaunas, the seniÃ «nija of VandÃ ¾iogalos, LapiÃ ³, KarmÃ lavos and NeveroniÃ ³,  in the rajono savivaldybÃ  of KÃ dainiai, the seniÃ «nija of PelÃ dnagiÃ ³,  in the rajono savivaldybÃ  of Ã alÃ ininkai, the seniÃ «nija of Baltosios VokÃ s, PabarÃ s, Dainavos, KalesninkÃ ³,  in the rajono savivaldybÃ  of VarÃ na, the seniÃ «nija of ValkininkÃ ³, JakÃ nÃ ³, MatuizÃ ³, VarÃ nos, VydeniÃ ³,  the miesto savivaldybÃ  of Jonava,  the rajono savivaldybÃ  of Ignalina,  the rajono savivaldybÃ  of KupiÃ ¡kis,  the rajono savivaldybÃ  of Moletai,  the rajono savivaldybÃ  of RokiÃ ¡kis,  the rajono savivaldybÃ  of Ã vencionys,  the rajono savivaldybÃ  of Trakai,  the rajono savivaldybÃ  of Utena,  the rajono savivaldybÃ  of Zarasai,  the savivaldybe of Visaginas. 4. Poland The following areas in Poland: In podlaskie wojewÃ ³dztwo:  the gminy of GrÃ ³dek and MichaÃ owo in the powiat biaÃ ostocki,  the gminy of Krynki, KuÃ ºnica, SokÃ ³Ã ka and SzudziaÃ owo in the powiat sokÃ ³lski. PART IV Italy The following areas in Italy: all areas of Sardinia.